     Case 3:20-cv-01782-W-BGS Document 17-1 Filed 12/22/20 PageID.534 Page 1 of 5



 1 KELLY E. DUFORD, State Bar No. 295646
   kedwilliams@slatelawgroup.com
 2 BRYAN A. BLANCO, State Bar No. 326969
 3 bblanco@slatelawgroup.com
   SLATE LAW GROUP
 4 750 B Street, Suite 2250
 5 San Diego, CA 92101
   Ph: (619) 546-4291
 6 Fax: (619) 354-2449
 7
   Attorneys for Plaintiff
 8 WHITESLATE LLP
 9 DBA SLATE LAW GROUP
10                      UNITED STATES DISTRICT COURT
11                   SOUTHERN DISTRICT OF CALIFORNIA
12
   WHITESLATE LLP DBA SLATE                    Case No. 3:20-cv-01782-W-BGS
13 LAW GROUP, a limited liability
14 partnership                                 DECLARATION OF KELLY E.
               Plaintiff,                      DUFORD IN SUPPORT OF
15                                             PLAINTIFF’S EX PARTE
16 vs.                                         APPLICATION FOR EXTENSION
                                               OF TIME TO FILE PLAINTIFF’S
17 DEREK DAHLIN, an individual;                OPPOSITION TO DEFENDANTS’
18 BRIAN EVANS, individually, and as           MOTION TO DISMISS
   Chief Executive Officer of MANGO            PLAINTIFF’S COMPLAINT
19 TECHNOLOGIES, INC. DBA
20 CLICKUP; ROBERT SMITH,                      Hearing
   individually, and as Chief Financial        Date: January 25, 2021
21 Officer and Secretary of MANGO              Time: N/A
22 TECHNOLOGIES, INC. DBA                      Dept.: 3C
   CLICKUP; WES BRUMMETTE,                     Judge: Hon. Thomas J. Whelan
23 individually, and as Agent for Service of
                                               NO ORAL ARGUMENT PURSUANT
24 Process of MANGO TECHNOLOGIES,              TO LOCAL RULE
   INC. DBA CLICKUP; MANGO
25 TECHNOLOGIES, INC. DBA
26 CLICKUP; and DOES 1-100,
27                     Defendants.
28
      DECLARATION OF KELLY E. DUFORD IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION
      FOR EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                              DISMISS PLAINTIFF’S COMPLAINT
                                             1
     Case 3:20-cv-01782-W-BGS Document 17-1 Filed 12/22/20 PageID.535 Page 2 of 5



 1           I, Kelly E. DuFord, Esq. declare as follows:1
 2           1.       I am an attorney-at-law licensed to practice in the States of Nevada
 3 and California, admitted to the Southern District of California, and I am the
 4 managing partner of Slate Law Group, the counsel of record herein for Plaintiff
 5 WHITESLATE LLP DBA SLATE LAW GROUP (“Plaintiff”). I am the main/lead
 6 attorney at our firm responsible for handling the prosecution of this matter on
 7 behalf of Plaintiff, and, on that basis, and upon such other bases set forth below, I
 8 have personal knowledge of the matters set forth in this Declaration, except where
 9 stated on information and belief, and could and would confidently testify to them
10 under oath if called as a witness.
11           2.       On October 15, 2020, Plaintiff and Defendants filed a Joint Motion to
12 extend Defendants’ time to file a responsive pleading to Plaintiff’s complaint, and
13 page limits (Dkt. 3.0).
14           3.       Defendants’ counsel of record, Summer Wynn of Cooley (“Ms.
15 Wynn”), had asked for additional pages for Defendants’ Motion to Dismiss and
16 additional time to prepare, whereas Plaintiff granted their request well beyond 48-
17 hours, which I personally agreed to.
18           4.       On Friday, December 18, 2020, I informed Ms. Wynn that I had to
19 pick up my pre-k child from school as she did not feel well, and that I was afraid
20 due to the current pandemic.
21       5.     Ms. Wynn however was concernedly unmoved by this information as

22 she demanded my attendance at a meet and confer.
23       6.   I offered Ms. Wynn medical records as proof when she demanded that

24 I be a part of the meet and confer regardless, even though two other attorneys barred
25 in California made an appearance at the conference.
26 //
27   1
      Due to the fact that I was going to the hospital with my child the afternoon and night of December 21, 2020, I was
     not able to fully capture my declaration and as such I have updated my previous declaration (Dkt. 13.0) for this ex
28   parte application.
      DECLARATION OF KELLY E. DUFORD IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION
      FOR EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                                           DISMISS PLAINTIFF’S COMPLAINT
                                                               2
     Case 3:20-cv-01782-W-BGS Document 17-1 Filed 12/22/20 PageID.536 Page 3 of 5



 1         7.    I addressed these issues with Ms. Wynn on Friday, and despite being
 2 slightly aggressive on both sides (myself due to the anguish for my child), we
 3 agreed that we would jointly seek to extend deadlines for the Early Neutral
 4 Evaluation hearing and discovery (Dkt. 9.0).
 5         8.    I further informed Ms. Wynn that my firm had been devastated by the
 6 effects of COVID-19.
 7         9.    Only one of my employees attached to this matter is not currently
 8 dealing with COVID-19.
 9         10.   My senior paralegal’s father, a retired naval captain, has been
10 hospitalized, then re-hospitalized with a severe case of covid-pneumonia, and as
11 such he has been pulled away from his tasks for the above-named matter.
12         11.   His father almost passed on the morning of Thursday, December 17,
13 2020, and is currently fighting for his life.
14         12.   I cannot further describe other employee medical issues due to privacy
15 and HIPAA considerations, however, in response to Ms. Wynn’s complete lack of
16 human empathy, the above paralegal has been brave to allow his father’s health to
17 be discussed within this present action.
18         13.   On December 21, 2020, we tried beyond all measures to respond to
19 the more than 50-page motion to dismiss that Defendants filed on November 18,
20 2020 (Dkts. 11.0 - 11.2).
21       14. On December 21, 2020, around 2:30 - 4:30 PM, my senior paralegal

22 on this matter called Ms. Wynn to explain that an extension of 48-hours was needed
23 to finalize and file Plaintiff’s Opposition to Defendants’ Motion to Dismiss
24 Plaintiff’s Complaint (the “Opposition”) due to the above-mentioned issues.
25        15. Ms. Wynn responded that while she saw no reason to deny the request,

26 that she would have to contact her client in order to agree to an extension.
27        16. That afternoon, at 6:52 PM, I received an emailed response from Ms.

28 Wynn that she would not be able to grant an extension to the Opposition, void of
      DECLARATION OF KELLY E. DUFORD IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION
      FOR EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                              DISMISS PLAINTIFF’S COMPLAINT
                                             3
     Case 3:20-cv-01782-W-BGS Document 17-1 Filed 12/22/20 PageID.537 Page 4 of 5



 1 any reasoning and stating that their decision was based on the nature of our request,
 2 and the day it was made on.
 3            17.   Ms. Wynn was also aware of my young daughter’s ailing health as I
 4 had also advised Ms. Wynn that she was still sick.
 5            18.   My last correspondence with Ms. Wynn was an attempt to meet and
 6 confer on the above issues despite being at the hospital for my daughter, and
 7 further, I even provided my personal number to facilitate discussion.
 8            19.   I even called my soon to be ex-husband to stay with our daughter to
 9 ensure that I was available.
10            20.   Ms. Wynn refused to call me, as she had already done so with my
11 paralegal.
12            21.   At the end of the day, it is alarming that in this climate as many and
13 their family members are affected by COVID-19, that Ms. Wynn would not be
14 amenable to a 48-hour extension for Plaintiff to file their Opposition.2
15            22.   I have made every effort to alert Ms. Wynn to Plaintiff’s request for a
16 48-hour extension to file Plaintiff’s Opposition.
17            23.   My office has expended more than twenty-eight (28) hours in the
18 efforts surrounding Ms. Wynn’s callous refusal and Plaintiff’s need to file its ex
19 parte application for more time as well as my previously filed declaration
20 requesting an extension of time. (Dkt. 13.0)
21       24. Plaintiff’s need for additional time has been compounded by these

22 wasted hours due to Ms. Wynn’s refusal.
23       25. Ms. Wynn has wasted Court resources for no justifiable reason.

24
25 //
26 //
27 //
28   2
         I request for privacy in the personal details for children mentioned
         DECLARATION OF KELLY E. DUFORD IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION
         FOR EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                                             DISMISS PLAINTIFF’S COMPLAINT
                                                                    4
     Case 3:20-cv-01782-W-BGS Document 17-1 Filed 12/22/20 PageID.538 Page 5 of 5



 1         I declare under penalty of perjury under the laws of the United States of
 2 America that the foregoing is true and correct. This Declaration was executed this
 3 22nd day of December 2020, in San Diego, California.
 4
 5                                        ______________________
 6                                        KELLY E. DUFORD

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF KELLY E. DUFORD IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION
      FOR EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                              DISMISS PLAINTIFF’S COMPLAINT
                                             5
